SWIFT, J., dissenting: Contrary to the majority opinion, in the context of this case, the effect of the fringe benefit moratorium on the excludability in 1979 of a particular type of tuition assistance program does not raise a question of jurisdiction. The existence of the moratorium merely highlights a question frequently asked by this and other courts (namely, what was respondent’s administrative position, if any, with respect to the taxation of the particular items of income, deduction, or credit that are at issue?). Although respondent’s administrative position generally is not binding on a court (see Crow v. Commissioner, 85 T.C. 376, 389 (1985)), it almost always is relevant to the court’s analysis. For example, in CSX Corp. v. Commissioner, 89 T.C. 134, 144, 146 (1987), interpretative regulations issued by respondent were essential to this Court’s analysis.1 In Phillips v. Commissioner, 86 T.C. 433, 441, 442 (1986) (Court-reviewed), and in Twin Oaks Community v. Commissioner, 87 T.C. 1233, 1252 (1986), revenue rulings issued by respondent were considered carefully in reaching our decisions. In numerous cases, administrative positions taken by respondent in interpretative regulations and rulings have been considered relevant and helpful, although not controlling, in our analysis. An example illustrates the potential importance of respondent’s administrative position. Assume respondent in various revenue rulings issued over the course of 20 years consistently and uniformly had treated the type of tuition assistance programs at issue herein as tax exempt. Under the majority’s approach (either because we would be regarded as not having jurisdiction to consider it or because it would be regarded as irrelevant) that 20-year history would be ignored. Under the approach suggested by this dissenting opinion, that 20-year history would be relevant, and it would have a significant influence on our decision. I believe it is particularly appropriate for us to take into account respondent’s administrative position concerning areas of the Federal tax law that have not been comprehensively addressed by Congress. Courts routinely give considerable deference to interpretations of administrative agencies where the statute in question is vague or not comprehensive. The taxability of fringe benefits is such an area, and the administrative position of respondent with regard thereto therefore becomes especially relevant. The Supreme Court explained this principle as follows: There is no statutory provision as to what, if any, deference courts should pay to the Administrator’s conclusions. * * * This Court has long given considerable and in some cases decisive weight to Treasury Decisions and to interpretative regulations of the Treasury and of other bodies that were not of adversary origin. We consider that the rulings, interpretations and opinions of the Administrator * * * while not controlling upon the courts by reason of their authority, do constitute a body of experience and informed judgment to which courts and litigants may properly resort for guidance. The weight of such a judgment in a particular case will depend upon the thoroughness evident in its consideration, the validity of its reasoning, its consistency with earlier and later pronouncements, and all those factors which give it power to persuade, if lacking power to control. [Skidmore v. Swift & Co., 323 U.S. 134, 139-140 (1944).] The fringe benefit moratorium does not in any way detract from the above principle. To the contrary, it would appear to enhance the weight to be given respondent’s administrative position with regard to the taxation of fringe benefits. Through the moratorium, Congress affirmatively interjected itself into the otherwise broad discretionary authority of respondent in this area under section 61 of the Code and mandated that respondent’s administrative position be frozen in place. At the least, in light of the moratorium, this Court undermines the role and will of Congress by refusing even to consider respondent’s administrative position with regard to the taxation of fringe benefits, as in effect in 1979 and earlier years. Shields, Clapp, Williams, and Wells, JJ., agree with this dissent.   Legislative regulations, as distinguished from interpretative regulations or rulings, have the force and effect of law and will be controlling on the courts unless they are issued improperly or are clearly contrary to the will of Congress. Commissioner v. South Texas Lumber Co., 333 U.S. 496, 503 (1948); Georgia-Pacific Corp. v. Commissioner, 63 T.C. 790, 801-802 (1975).